DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 4/17/2021, in which claims 1-20 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 9, and 15 are currently amended. 
No claims are currently cancelled.
Claims 1-20 are pending.

Response to Arguments
The applicant’s remarks and/or arguments filed 4/17/2021, with respect to claim(s) 1-20, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the 

With regard to the previous 35 USC § 101 rejection, applicant asserts the claims have sufficient processing details to be patent eligible subject matter not comprising an abstract idea under Prong One alone. Specifically, applicant argues the claims are not directed to one of the enumerated groups … they are instead directed to computer processing steps … The claims herein are directed to less-abstract computer processing operation, reorganizing a data set in the storage device, than the Example 40 claim having eligible subject matter that involves collecting and comparing traffic data to a threshold.  

The examiner respectfully disagrees as the amended claims are directed to an abstract idea. 
The examiner notes the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the “2019 PEG”), carved out three groupings to consider when determining whether a claim recites a judicial exception under Step 2A, Prong 1. As defined in the 2019 PEG one such grouping includes an abstract idea.
The instant claims were determined to recite an abstract idea –specifically a “mental process”. “Mental processes” include “concepts performed in the human mind (including an observation, evaluation, judgement, opinion).” In this case, the claims recite limitations directed to reorganizing a data set. The claims 
Further, the examiner notes the October 2019 Update to Subject Matter Eligibility recognized a possible interpretation that a claim only recites a mental process when it is performed entirely in the human mind. However, the October 2019 Update also stated that such an interpretation will not be adopted and that a claim that recites a computer may still recite a mental process. In this case, although the claims require general computer-related components, the claimed concept can still be performed within the human mind because the impacted limitations include processes such as observations, evaluations, judgements, and opinions such as storing a dataset, reorganizing the dataset, and evaluating whether conditions are met before the reorganization can effectively take place. Thus, the claims recite an abstract idea, specifically a mental process, despite the recitation of general computer-related components.
With respect to Example 40 of the eligible subject matter, the examiner notes although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Similarly, the instant claims were carefully reviewed and the instant claims were determined to provide no 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


With regard to the previous 35 USC § 101 rejection, applicant asserts the claims are also patentable under Prong Two. Applicant submits the claimed process is integrated into a practical application … Specification describes the improvements to the functioning of computer technology provided by the claim limitation to provide for reorganization of the data set when the user opens the data set.

The examiner respectfully disagrees. The examiner notes the 2019 PEG gave several examples of how additional elements may integrate an exception into a practical application including if the additional elements reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. It has long been held that merely using a computer as a tool to perform an existing process is insufficient to demonstrate an 
Further, the examiner notes the claims do not clearly indicate which function of computer technology is being improved based on the conditions for reorganizing the data set. Applicant’s claims do not explicitly, implicitly, or inherently provide bits of information indicating how the data set reorganization process, is a technical improvement. The claims, in fact, only merely recite the abstract idea along with the requirement to perform it on a set of generic computer components. 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


With regard to the previous 35 USC § 103 rejection, applicant asserts amended claims 1, 9, and 15 are patentable over the cited art because the cited combination does not teach or suggest all the claim requirements.

The examiner notes applicant’s amendment and arguments are persuasive with respect to the closest prior arts of record, the combination of Marshall (US Patent 7117229) and Barry (US Patent 5887274). 
No new ground of rejection under 35 USC § 102/103 will be issued in this Office Action. Further, the examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101, it is possible applicant’s claims would be rejected under 35 USC § 101 without 35 USC § 102/103 rejections.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The method, as claimed in claim 15, is directed to a process. The computer program product, as claimed in claim 1, is directed to an article of manufacture. The system, as claimed in claim 9, is directed to a machine.

Step 2A
At Step 2A, prong 1, taking Claim 1 as exemplary, the claims recite the limitations of “storing a data set in the storage device comprised of records indexed according to an index key; performing a reorganization of the data set…wherein the reorganization involves ordering the records according to the index key and rewriting the ordered records back to the storage device; and in response to an access request for the data set, initiating to complete the reorganization of the data set…in response to the dataset being in a pending uncompleted reorganization state and no other process currently accessing the dataset”. The conditional/contingent limitation of “in response to an access request for the data set” is encompassed by the “performing” step since the limitation covers completing the “reorganization of a data set” even if it was paused. These limitations as drafted, describe limitations that could be performed mentally, including with the aid of pen and paper, but for the recitation of generic computer components. That is, other than reciting a processor, a non-transitory computer readable storage medium and a storage device, nothing in the claim precludes the steps from practically being performed in the mind, and therefore they fall within the “mental process” grouping of abstract ideas. 

At Step 2A, prong, 2, the judicial exception is not integrated into a practical application. Taking Claim 1 as exemplary, the claims recite additional elements of “computer program product…comprising non-transitory computer readable storage medium including computer readable program code embodied therein that when executed by a processor performs operations…”, and “the storage device”. These additional elements of a processor, computer readable storage medium and storage device are generic computer components recited at a high level of generality that only amount to mere instructions to implement the abstract idea on a computer, see MPEP 2106.05(f). Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea in to a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B
At Step 2B, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable storage medium, processor and storage device to perform the reorganization of a data set, alone or in combination, amounts to no more than mere instructions to apply the exception using generic computer components, which does not provide an inventive concept. 


Claim 2 further analyzes the impacted limitations and generally notes incorporating indicator flags into the reorganization process. This does not aid in the eligibility of the patentability of the respective independent claims. This can be classified as insignificant extra solution activities. 
Claim 10 recite substantially the same limitations as claim 2. For the same reasons, claim 10 is ineligible. 
Claim 16 recite substantially the same limitations as claim 2. For the same reasons, claim 16 is ineligible. 
Claim 3 further analyzes the impacted limitations and generally notes incorporating indicator flags into the reorganization process. This does not aid in the eligibility of the patentability of the respective independent claims. This can be classified as mere extra solution activities.
Claim 4 further specifies performing the reorganization by performing the writing of the data from the data set to a temporary file to be written back to the data set according to an ordering. This does not aid in the eligibility of the patentability of the respective independent claims. This can be classified as mere extra solution activities.
Claim 11 recite substantially the same limitations as claim 4. For the same reasons, claim 11 is ineligible. 
Claim 17 recite substantially the same limitations as claim 4. For the same reasons, claim 17 is ineligible.

Claim 12 recite substantially the same limitations as claim 5. For the same reasons, claim 12 is ineligible. 
Claim 18 recite substantially the same limitations as claim 5. For the same reasons, claim 18 is ineligible. 
Claim 6 further specifies determining a location of the temporary file; and writing the data in the temporary file to the data set. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 13 recite substantially the same limitations as claim 6. For the same reasons, claim 13 is ineligible. 
Claim 19 recite substantially the same limitations as claim 6. For the same reasons, claim 19 is ineligible. 
Claim 7 further specifies that the location of the temporary file is indicated in the data set record information for the data set as part of the reorganization. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.

Claim 14 recite substantially the same limitations as claim 8. For the same reasons, claim 14 is ineligible. 
Claim 20 recite substantially the same limitations as claim 8. For the same reasons, claim 20 is ineligible. 
Thus, dependent claims 2-7, 9-14, and 16-20 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking the system and method claims (9-14, and 15-20), the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of computer program product in claims 1-8. As such, claims 9-14, and 15-20 are rejected for the reasons discussed above.


Allowable Subject Matter
Claims 1-20 would be allowable should the 35 USC § 101 rejection set forth in this Office action be overcome.

The following is a statement of reasons for the indication of allowable subject matter: 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20140089253 (Mansur et al) discloses reorganizing a database without a database outage.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        4/27/2021